ORDER

PER CURIAM.
Frederic Mertell (“defendant”) was charged with first-degree statutory sodomy under section 566.062 RSMo 2000. A jury found defendant guilty of the charge and the court sentenced him, as a prior offender, to a fifteen-year term. Defendant appeals the verdict claiming that the trial court plainly erred in admitting testimony of the victim’s paternal grandmother, in the state’s case, that the defendant referred to the victim with a racial slur. Defendant claims the evidence was more prejudicial than probative. There was no objection to the testimony, and the claim was not preserved for appeal.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. We find no manifest injustice or miscarriage of justice and no plain error. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).